Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered. 


Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 05/06/2021.
Claims 1 - 3, 5 - 10 and 13 – 17 are pending.
Claims 4 and 11-12 are cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by email on 06/13/2022 after an interview with Attorney on record Andy Han (Reg. No. 60266).

The application has been amended as follows:

IN THE CLAIM:

 (Currently Amended) A method, comprising:
receiving, by a processor of an apparatus implemented in a user equipment (UE), from a wireless network a control signaling, the control signaling comprising an indication to change a minimum applicable value of either or both of a downlink (DL) scheduling offset (K0) regarding a DL bandwidth part (BWP) and an uplink (UL) scheduling offset (K2) regarding an UL BWP; and
changing, by the processor according to the indication in the control signaling, an aspect of a power profile of at least one bandwidth part (BWP) of a plurality of BWPs, the minimum applicable value of either or both of the K0 for the DL BWP and the K2 for the UL BWP,
wherein the indication is carried in one or more additional bits added to an existing UE-specific scheduling downlink control information (DCI) that schedules a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH).

(Original) The method of Claim 1, wherein the power profile comprises a set of one or more selections and one or more restrictions on BWP parameters, and wherein the changing of the aspect of the power profile comprises changing a value of a selection or a restriction of the set of one or more selections and one or more restrictions.  

(Previously Presented) The method of Claim 2, wherein the set of one or more selections and one or more restrictions comprises a search space selection, a physical downlink control channel (PDCCH) monitoring period selection, a restriction on a respective value of at least one of the K0, the K2, and an aperiodic channel state information reference signal (CSI-RS) triggering offset.  

(Canceled)  

(Previously Presented) The method of Claim 1, further comprising:
receiving, by the processor, from the wireless network an indication; and
adapting, by the processor according to the indication, a new minimum applicable value of at least one of the K0, the K2, and an aperiodic channel state information reference signal (CSI-RS) triggering offset for an active DL BWP or an active UL BWP of the plurality of BWPs during a discontinuous reception (DRX) on-duration.

(Previously Presented) The method of Claim 5, wherein the receiving of the indication comprises receiving a Layer 1 (L1)-based signaling comprising the DCI.  

(Currently Amended) The method of Claim 6, wherein the adapting according to the indication comprises adapting, according to [[an]] the additional bit in the DCI, an index corresponding to the new minimum applicable value of at least one of the K0, the K2, and the aperiodic CSI-RS triggering offset for both the active DL BWP and the active UL BWP of the plurality of BWPs.  

(Previously Presented) The method of Claim 5, further comprising:
receiving, by the processor, data on the PDSCH with the new minimum applicable value of at least one of the K0, the K2, and the aperiodic CSI-RS triggering offset in effect in a second slot,
wherein the indication is received in a first slot which is ahead of the second slot in time by at least a predetermined number of slots.

(Original) The method of Claim 8, wherein the predetermined number of slots is determined based on a sub-carrier spacing (SCS) value.  

(Previously Presented) A method, comprising:
receiving, by a processor of an apparatus implemented in a user equipment (UE), from a wireless network an indication that indicates to change a new minimum applicable value of at least one of a downlink (DL) scheduling offset (K0) regarding a DL bandwidth part (BWP), an uplink (UL) scheduling offset (K2) regarding an UL BWP, and an aperiodic channel state information reference signal (CSI-RS) triggering offset regarding an active DL BWP or an active UL BWP of a plurality of BWPs during a discontinuous reception (DRX) on-duration; and
adapting, by the processor according to the indication, the new minimum applicable value,
wherein the indication is carried in one or more additional bits added to an existing UE-specific scheduling downlink control information (DCI) that schedules a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH).

(Canceled)  

(Canceled)  

(Previously Presented) The method of Claim 10, further comprising:
receiving, by the processor, data on the PDSCH with the new minimum applicable value of at least one of the K0, the K2, and the aperiodic CSI-RS triggering offset in effect in a second slot,
wherein the indication is received in a first slot which is ahead of the second slot in time by at least a predetermined number of slots.

(Original) The method of Claim 13, wherein the predetermined number of slots is determined based on a sub-carrier spacing (SCS) value.  

(Original) The method of Claim 10, further comprising:
receiving, by the processor, from the wireless network a control signaling; and
changing, by the processor according to the control signaling, an aspect of a power profile of at least one BWP of the plurality of BWPs without causing data interruption regarding data transmission or reception by the UE,
wherein the power profile comprises a set of one or more selections and one or more restrictions on BWP parameters.

(Previously Presented) The method of Claim 15, wherein the changing of the aspect of the power profile comprises changing a value of a selection or a restriction of the set of one or more selections and one or more restrictions, and wherein the set of one or more selections and one or more restrictions comprises a search space selection, a physical downlink control channel (PDCCH) monitoring period selection, a restriction on a respective value of at least one of the K0, the K2, and the aperiodic CSI-RS triggering offset.  

(Previously Presented) The method of Claim 15, wherein the UE is scheduled to receive or transmit data with a restriction based on a currently active minimum applicable value of either or both of the K0 and the K2, and wherein the changing of the aspect of the power profile comprises causing a change, for the active DL BWP or the active UL BWP, a respective minimum applicable value of either or both of the K0 and the K2 before the change is in effect in a subsequent slot.  



Allowable Subject Matter
Claims 1 - 3, 5 - 10 and 13 – 17 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to methods for apparatuses in a user equipment (UE) to performing cross-slot scheduling for power saving in mobile communications using control signaling to change an aspect of a power profile of at least one bandwidth part (BWP) of a plurality of BWPs without causing data interruption regarding data transmission or reception by the apparatus.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a method, comprising a particular combination of elements, specifically “the control signaling comprising an indication to change a minimum applicable value of either or both of a downlink (DL) scheduling offset (KO) regarding a DL bandwidth part (BWP) and an uplink (UL) scheduling offset (K2) regarding an UL BWP; …. wherein the indication is carried in one or more additional bits added to an existing UE-specific scheduling downlink control information (DCI) that schedules a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH).”

Independent claim 10 has similar features.

As best understood, methods of claim 1 and 10 are supported by specification Fig. 2, [0034-0038] describing structures.

None of the prior art of references Ericsson (R1-1813183 Triggers of NR UE power saving, of IDS), KIM (US20190281545 with us-provisional-application US 62641564, of record) and Ang, et al. (US20200053755 with us-provisional-application US 62717596, of record) or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 10 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this, independent claims 1 and 10 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, independent claims 1 and 10 are allowed for the above reasons.
Dependent claims 2 - 3, 5 - 9 and 13 – 17 being dependent on independent claims 1 and 10, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 20210307031 A1), describing ADAPTIVE PARAMETER CONFIGURATION IN WIRELESS COMMUNICATION
YANG et al. (US 20210136808 A1), describing METHOD FOR DETERMINING SCHEDULING PARAMETER, METHOD FOR CONFIGURING SCHEDULING PARAMETER, TERMINAL, AND NETWORK-SIDE DEVICE
YANG  et al. (US 20210051667 A1), describing METHOD OF RECEIVING DOWNLINK CHANNEL, METHOD OF SENDING DOWNLINK CHANNEL, TERMINAL AND BASE STATION
Lin et al. (US 20200236692 A1), describing METHOD AND APPARATUS FOR MANAGING PDCCH PROCESSING TIMELINES
ANG et al. (US 20200229081 A1), describing SECONDARY CELL DORMANCY FOR NEW RADIO CARRIER AGGREGATION
ABDOLI et al. (US 20190215847 A1), describing METHODS AND APPARATUS FOR SWITCHING BETWEEN BANDWIDTH PARTS
YI et al. (US 20190082431 A1), describing METHOD AND APPARATUS FOR TRANSMITTING DOWNLINK CONTROL INFORMATION IN WIRELESS COMMUNICATION SYSTEM
WANG et al. (CN 110366261 A), describing A Connecting State Terminal Random Access Method And Device
CATT, (R1-1901363), describing Summary of UE Power Saving Signal/Chanel triggered

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413